                                                               USDC SDNY
UNITED STATES DISTRICT COURT                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                  ELECTRONICALLY FILED
JON R. MORGAN, on behalf of himself and all others             DOC #: _________________
similarly situated,                                            DATE FILED: __3/9/2020_______

                             Plaintiff,

              -against-
                                                                       19 Civ. 10302 (AT)
U.S. WATER FILTERS, INC.,
                                                                            ORDER
                        Defendant.
ANALISA TORRES, District Judge:

       It is ORDERED that the initial pretrial conference scheduled for March 26, 2020, shall
proceed telephonically. The parties are directed to call chambers at (212) 805-0293 on March
26, 2020, at 12:00 p.m. with both parties on the line.

       SO ORDERED.

Dated: March 9, 2020
       New York, New York
